 


109 HR 6397 IH: Ensuring Mental Health Service Access Act of 2006
U.S. House of Representatives
2006-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6397 
IN THE HOUSE OF REPRESENTATIVES 
 
December 6, 2006 
Mr. Jefferson introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Education and the Workforce, Ways and Means, and Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To improve mental health and substance abuse treatment services. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Ensuring Mental Health Service Access Act of 2006. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Title I—Public health initiatives to improve mental health and substance abuse services 
Sec. 101. Mental health services for children, adolescents, and their families. 
Sec. 102. Initiative for comprehensive, intersystem programs. 
Sec. 103. Grants to States and political subdivisions for mental health services in response to public health emergencies. 
Sec. 104. Grants to States for statewide mental health disaster plans. 
Sec. 105. National mental health crisis response technical assistance center. 
Sec. 106. Training grants. 
Sec. 107. Children’s mental health. 
Sec. 108. Crisis response grants to address children’s needs. 
Title II—Medicare coverage of marriage and family therapist services 
Sec. 201. Coverage of marriage and family therapist services under Medicare part B. 
Sec. 202. Coverage of marriage and family therapist services provided in certain settings. 
Sec. 203. Authorization of marriage and family therapists to develop discharge plans for post-hospital services. 
Sec. 204. Effective date. 
Title III—Judicial system initiatives to improve mental health and substance abuse services 
Sec. 301. Training of justice system personnel. 
Sec. 302. Block grant funding for treatment and diversion programs. 
Sec. 303. Federal coordinating council on the criminalization of juveniles with mental disorders. 
Sec. 304. Mental health screening and treatment for prisoners.  
IPublic health initiatives to improve mental health and substance abuse services 
101.Mental health services for children, adolescents, and their familiesTitle V of the Public Health Service Act (42 U.S.C. 290aa et seq.) is amended by inserting after section 520A the following: 
 
520B.Mental health services for children, adolescents, and their families 
(a)In generalIn cooperation with the Secretary of Education, the Secretary of Health and Human Services shall support either directly or through grants, contracts, or cooperative agreements with public entities programs to promote mental health among all children, from birth through adolescence, and their families and to provide early intervention services to ameliorate identified mental health problems in children and adolescents. 
(b)Equitable distributionThe Secretary shall provide for an equitable distribution of grants, contracts, and cooperative agreements by region, to include urban, suburban, and rural regions, including Native American communities. 
(c)PriorityIn awarding grants, contracts, and cooperative agreements under this section, the Secretary shall give priority to those applicants who— 
(1)provide a comprehensive, community-based, culturally competent and developmentally appropriate prevention and early intervention program that provides for the identification of early mental health problems and promotes the mental health and enhances the resiliency of children from birth through adolescence and of their families; 
(2)incorporate families, schools, and communities in an integral role in the program; 
(3)coordinate behavioral health care services, interventions, and supports in traditional and non-traditional settings and provide a continuum of care for children from birth through adolescence and for their families; 
(4)provide public health education to improve the public’s understanding of healthy emotional development; 
(5) provide training, technical assistance, consultation, and support for community service providers, school personnel, families, and children to promote healthy emotional development and enhance resiliency in children from birth through adolescence; 
(6)increase the resources available to such programs and provide for their sustainability by requiring a commitment on the part of local communities in which the programs provide services; 
(7)provide for the evaluation of programs operating under this section to ensure that they are providing intended services in an efficient and effective manner; and 
(8)provide school-based mental health assessment and treatment services conducted by a mental health professional (who may be a school counselor, school nurse, school psychologist, clinical psychologist, or school social worker) in public elementary or secondary schools. 
(d)Matching requirementA condition for an award under subsection (a) is that the entity involved agree that the entity will, with respect to the costs to be incurred by the entity in carrying out the purpose described in such subsection, make available (directly or through donations from public or private entities) non-Federal contributions toward such costs in an amount that is not less than $1 for each $3 of Federal funds provided in the award. 
(e)Durations of grantsWith respect to an award under subsection (a), the period during which payments under such award are made to the recipient may not exceed 5 years. 
(f)EvaluationThe Secretary shall ensure that entities receiving awards under subsection (a) carry out an evaluation of the project, including an evaluation of the effectiveness of program strategies, and short, intermediate, and long-term outcomes including the program’s overall impact on strengthening families with young children and creating environments in home, school, and community settings that promote healthy emotional development and reduce incipient mental health and substance abuse problems. Local educational agencies receiving such awards shall ensure that the schools receiving these funds maintain an average ratio of one certified or licensed— 
(1)school counselor for every 150 students; 
(2)school nurse for every 350 students; 
(3)school psychologist for every 500 students; and 
(4)school social worker for every 400 students. 
(g)DefinitionsFor purposes of this section: 
(1)The term mental health means a state of successful performance of mental function, resulting in productive activities, fulfilling relationships with other people, and the ability to adapt to change and cope with adversity. 
(2)The term mental illness refers to all diagnosable mental disorders (health conditions characterized by alterations in thinking, mood, or behavior or some combination thereof) associated with distress or impaired functioning or both. 
(3)The term mental health problem refers to symptoms of insufficient intensity or duration to meet the criteria for any mental disorder. 
(4) 
(A)The term mental health professional refers to a qualified counselor, nurse, psychologist, or social worker. 
(B)The terms school counselor, school nurse, school psychologist, and school social worker mean an individual who possesses licensure or certification in the State involved, and who meets professional standards for practice in schools and related settings, as a school counselor, school nurse, school psychologist, or school social worker, respectively. 
(5)The term public entity means any State, any political subdivision of a State, including any local educational agency, and any Indian tribe or tribal organization (as defined in section 4(b) and section 4(c) of the Indian Self-Determination and Education Assistance Act). 
(h)Authorization of appropriationThere are authorized to be appropriated to carry out this section $300,000,000 for fiscal year 2007 and such sums as are necessary for fiscal years 2008 and 2009. These funds are authorized to be used to carry out the provisions of this section and cannot be utilized to supplement or supplant funding provided for other mental health services programs.. 
102.Initiative for comprehensive, intersystem programsSubpart 3 of part B of title V of the Public Health Service Act (42 U.S.C. 290bb–31 et seq.) is amended by adding at the end the following: 
 
520KInitiative for comprehensive, intersystem programs 
(a)In generalThe Attorney General of the United States and the Secretary, acting through the Director of the Center for Mental Health Services, shall award competitive grants to eligible entities for programs that address the service needs of juveniles and juveniles with serious mental ill-nesses by requiring the State or local juvenile justice system, the mental health system, and the substance abuse treatment system to work collaboratively to ensure— 
(1)the appropriate diversion of such juveniles from incarceration; 
(2)the provision of appropriate mental health and substance abuse services as an alternative to incarceration, including for those juveniles on probation or parole; and 
(3)the provision of follow-up services for juveniles who are discharged from the juvenile justice system. 
(b)EligibilityTo be eligible to receive a grant under this section, an entity shall— 
(1)be a State or local juvenile justice agency, mental health agency, or substance abuse agency (including community diversion programs); 
(2)prepare and submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including— 
(A)an assurance that the applicant has the consent of all entities described in paragraph (1) in carrying out and coordinating activities under the grant; and 
(B)with respect to services for juveniles, an assurance that the applicant has collaborated with the State or local educational agency and the State or local welfare agency in carrying out and coordinating activities under the grant; 
(3)be given priority if the entity submits its application jointly with juvenile justice and substance abuse or mental health agencies; and 
(4)ensure that funds from non-Federal sources are available to match amounts provided under the grant in an amount that is not less than— 
(A)with respect to the first 3 years under the grant, 10 percent of the amount provided under the grant; and 
(B)with respect to the fourth and fifth years under the grant, 30 percent of the amount provided under the grant. 
(c)Use of funds 
(1)Initial yearAn entity that receives a grant under this section shall, in the first fiscal year in which amounts are provided under the grant, use such amounts to develop a collaborative plan— 
(A)describing how the entity will institute a system to provide intensive community services— 
(i)to prevent high-risk juveniles from coming in contact with the justice system; and 
(ii)to meet the mental health and substance abuse treatment needs of juveniles on probation or recently discharged from the justice system; and 
(B)providing for the exchange by agencies of information to enhance the provision of mental health or substance abuse services to juveniles. 
(2)Second through fifth yearsWith respect to the second through fifth fiscal years in which amounts are provided under the grant, the grantee shall use amounts provided under the grant— 
(A)to furnish services, such as assertive community treatment, wrap-around services for juveniles, multisystemic therapy, outreach, integrated mental health and substance abuse treatment, case management, health care, education and job training, assistance in securing stable housing, finding a job or obtaining income support, other benefits, access to appropriate school-based services, transitional and independent living services, mentoring programs, home-based services, and provision of appropriate after-school and summer programming; 
(B)to establish a network of boundary spanners to conduct regular meetings with judges, provide liaison with mental health and substance abuse workers, share and distribute information, and coordinate with mental health and substance abuse treatment providers and probation or parole officers concerning provision of appropriate mental health and drug and alcohol addiction services for individuals on probation or parole; 
(C)to provide cross-system training among police, corrections, and mental health and substance abuse providers with the purpose of enhancing collaboration and the effectiveness of all systems; 
(D)to provide coordinated and effective after-care programs for juveniles with emotional or mental disorders who are discharged from jail, prison, or juvenile facilities; 
(E)to purchase technical assistance to achieve the grant project’s goals; and 
(F)to furnish services, to train personnel in collaborative approaches, and to enhance intersystem collaboration. 
(3)DefinitionIn paragraph (2)(B), the term boundary spanners means professionals who act as case managers for juveniles with mental disorders and substance abuse addictions, within both justice agency facilities and community mental health programs and who have full authority from both systems to act as problem solvers and advocates on behalf of individuals targeted for service under this program. 
(d)Area served by the projectAn entity receiving a grant under this section shall conduct activities under the grant to serve at least a single political jurisdiction. 
(e)Authorization of appropriationsFor each of fiscal years 2007 through 2012, there is authorized to be appropriated an amount equal to 10 percent of the amount appropriated under section 1935(a) for the respective fiscal year.. 
103.Grants to States and political subdivisions for mental health services in response to public health emergenciesSubpart 3 of part B of title V of the Public Health Service Act (42 U.S.C. 290bb–31 et seq.), as amended by section 102, is amended by adding at the end the following: 
 
520L.Grants to States and political subdivisions for mental health services in response to public health emergencies 
(a)In generalThe Secretary, acting through the Director of the Center for Mental Health Services, may make grants to States and political subdivisions of States for the purpose of providing the mental health services described in subsection (b) in response to public health emergencies, including diseases or disorders that present such emergencies, natural disasters, major transportation accidents, technological disasters, and disasters resulting from terrorism. 
(b)ServicesThe mental health services referred to in subsection (a) with respect to a public health emergency are the following: 
(1)Crisis counseling in the aftermath of such emergency. 
(2)In the case of children, adolescents, and adults at risk of developing mental health disorders as a result of such emergency— 
(A)outreach and screening programs to identify such individuals; and 
(B)early intervention services, including counseling. 
(3)Mental health services beyond such crisis counseling (referred to in this section as extended therapeutic services) that— 
(A)are provided to individuals with diagnosed mental health disorders resulting from or exacerbated by the emergency, including disaster survivors, family members of victims, first responders, and others with such disorders; and 
(B)are provided by mental health professionals who are licensed or otherwise regulated by a State agency. 
(4)Assessments of the need for extended therapeutic services. 
(5)Case finding and other outreach services to inform the public of the availability of crisis counseling and extended therapeutic services. 
(c)Relation to other sources of fundingA condition for the receipt of a grant under subsection (a) is that the applicant involved agree as follows: 
(1)With respect to activities for which the grant is authorized to be expended, the applicant will maintain expenditures of non-Federal amounts for such activities at a level that is not less than the level of such expenditures maintained by the applicant for the fiscal year preceding the first fiscal year for which the applicant receives such a grant. 
(2)The grant will not be expended to make payment for the provision of extended therapeutic services for an individual to the extent that payment has been made, or can reasonably be expected to be made, for the services— 
(A)under a State compensation program, under an insurance policy, or under a Federal or State health benefits program; or 
(B)by an entity that provides health services on a prepaid basis. 
(3)The grant will not be expended to make payment for the provision of mental health services to the extent that such services are available pursuant to responses to the public health emergency involved by the Federal Emergency Management Agency, or by other Federal or State agencies or programs that provide for emergency medical services. 
(d)Statewide mental health disaster plan 
(1)In generalFor fiscal year 2007 or any subsequent fiscal year, a condition for the receipt of a grant under subsection (a) by a State or a political subdivision is that, in accordance with criteria established by the Secretary, the State has developed a statewide plan for the provision of mental health services in response to public health emergencies. The preceding sentence applies without regard to whether the State receives a grant under section 520M. 
(2)Certain criteria of secretaryThe criteria of the Secretary under paragraph (1) shall include criteria for coordinating the program under this section with programs of the Federal Emergency Management Agency and with other Federal or State programs regarding the provision of emergency medical services, including mental health services. 
(e)Administration of grant through State and local mental health agenciesA condition for the receipt of a grant under subsection (a) is that the applicant involved agree that the grant and activities under the grant will be administered through the agency of the State or political subdivision (as the case may be) that has the principal responsibility for carrying out mental health programs. 
(f)Certain requirementsWith respect to an application that, pursuant to section 501(l), is submitted to the Secretary for a grant under subsection (a), the Secretary may make the grant only if the application contains— 
(1)a description of the purposes for which the applicant intends to expend the grant; 
(2)an assurance that the activities to be carried out under the grant are consistent with the State plan referred to in subsection (d)(1), as applicable, together with a description of the manner in which the grant activities will be coordinated with the State plan; 
(3)an assurance that the applicant will coordinate activities under the grant with other public or private providers of mental health services, together with a description of the manner in which the grant activities will be so coordinated; and 
(4)in the case of an application from a political subdivision, an assurance that the application was developed in consultation with the State agency referred to in subsection (e). 
(g)Duration of grantThe period during which payments are made to an applicant from a grant under subsection (a) may not exceed three years. The provision of such payments are subject to annual approval by the Secretary of the payments and to the availability of appropriations for the fiscal year involved to make the payments. This subsection may not be construed as establishing a limitation on the number of grants under such subsection that may be made to an applicant. 
(h)Technical assistanceThe Secretary may, directly or through grants or contracts, provide technical assistance to grantees under subsection (a) in carrying out the purpose described in such subsection. 
(i)Funding 
(1)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated such sums as may be necessary for each of the fiscal years 2007 through 2012. 
(2)AllocationOf the amounts appropriated under paragraph (1) for a fiscal year, the Secretary may obligate not more than 5 percent for the administrative expenses of the Secretary in carrying out this section.. 
104.Grants to States for statewide mental health disaster plansSubpart 3 of part B of title V of the Public Health Service Act (42 U.S.C. 290bb–31 et seq.), as amended by section 103, is amended by adding at the end the following: 
 
520M.Grants to States for statewide mental health disaster plans 
(a)In generalThe Secretary, acting through the Director of the Center for Mental Health Services, may make grants to States for the purpose of— 
(1)developing, and periodically reviewing and as appropriate revising, statewide plans for providing mental health services in response to public health emergencies (including emergencies referred to section 520K(a)); 
(2)training personnel to implement such plan effectively; and 
(3)carrying out other activities determined appropriate by the Secretary to prepare for the provision of mental health services in response to such emergencies. 
(b)Certain requirementsA condition for the receipt of a grant under subsection (a) is that the State involved agree that the statewide plan under such subsection will with respect to public health emergencies include provisions for each of the following: 
(1)Providing the mental health services described in section 520K (relating to crisis counseling, outreach and screening programs, early intervention services, extended therapeutic services, needs assessments, and case finding and other outreach services), taking into account the need for increased capacity to provide services pursuant to such emergencies. 
(2)As necessary, carrying out paragraph (1) with respect to special populations such as children, the elderly, individuals with disabilities, and individuals with pre-existing mental health disorders. 
(3)Coordinating the provision of mental health services with appropriate public and private providers of emergency medical services and with Federal, State, and local programs that provide funding for such services. 
(4)Coordinating with local educational agencies. 
(5)Providing information and education to the public during public health emergencies. 
(6)Providing, at times other than public health emergencies, information and education to the public regarding the statewide plan. 
(7)Designation of the State official who will have the principal responsibility for administering such plan, including the initial implementation of the plan. 
(c)Authorization of appropriationsFor the purpose of carrying out this section, there is authorized to be appropriated $65,000,000 for each of the fiscal years 2007 through 2012.. 
105.National mental health crisis response technical assistance centerSubpart 3 of part B of title V of the Public Health Service Act (42 U.S.C. 290bb–31 et seq.), as amended by section 104, is amended by adding at the end the following: 
 
520N.National mental health crisis response technical assistance center 
(a)In generalThe Secretary, acting through the Director of the Center for Mental Health Services, shall establish within such center an administrative unit to be known as the National Mental Health Crisis Response Technical Assistance Center (referred to in this section as the Technical Assistance Center). 
(b)DutiesThe purpose of the Technical Assistance Center is to carry out, in accordance with policies of the Director of the Center for Mental Health Services, the following functions: 
(1)Provide consultation and technical assistance to the Director, and to State and local governmental providers of mental health services, on developing and implementing plans for providing appropriate mental health services in response to public health emergencies, including statewide plans under section 520L. 
(2)Provide technical expertise on planning, preparedness, and response evaluation activities. 
(3)Develop policy guidelines on mental health concerns related to crisis incidents and develop recommendations for proposed regulations and or legislative proposals. 
(4)Develop and conduct training events and conferences on mental health needs of disaster victims and witnesses. 
(5)Serve as the principal clearinghouse operated by the Secretary for the collection and dissemination of information concerning the mental health aspects of public health emergencies, including information in published documents, information on technical assistance resources, and information on relevant Internet sites. 
(6)Assist States in preparing for the behavioral health consequences of terrorism. 
(7)Provide onsite technical expertise during public health emergencies, when requested by a State. 
(c)Certain authorityThe Technical Assistance Center may carry out the functions under subsection (b) directly or through grant or contract, subject to the approval of the Director of the Center for Mental Health Services. 
(d)Authorization of appropriationsFor the purpose of carrying out this section, there is authorized to be appropriated $6,000,000 for each of the fiscal years 2007 through 2012.. 
106.Training grantsSubpart 3 of part B of title V of the Public Health Service Act (42 U.S.C. 290bb–31 et seq.), as amended by section 105, is amended by adding at the end the following: 
 
520O.Training grants 
(a)In generalThe Secretary, acting through the Director of the Center for Mental Health Services, shall award grants to eligible entities to enable such entities to provide for the training of mental health professionals with respect to the treatment of individuals who are victims of disasters. 
(b)EligibilityTo be eligible to receive a grant under subsection (a) an entity shall— 
(1)be a— 
(A)regional center of excellence; or 
(B)a mental health professional society; and 
(2)prepare and submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. 
(c)Use of fundsAn entity that receives a grant under this section shall use amounts received under the grant to provide for the training of mental health professionals to enable such professionals to appropriately diagnose individuals who are the victims of disasters with respect to their mental health and to provide for the proper treatment of the mental health needs of such individuals. 
(d)Training materials and proceduresThe Director of the Center for Mental Health Services, in consultation with the Director of the National Institute of Mental Health, the National Center for Post-Traumatic Stress Disorder, the International Society for Traumatic Stress Studies, and the heads of other similar entities, shall develop training materials and procedures to assist grantees under this section. 
(e)DefinitionIn this section, the term mental health professional includes psychiatrists, psychologists, psychiatric nurses, mental health counselors, marriage and family therapists, social workers, pastoral counselors, school psychologists, licensed professional counselors, school guidance counselors, and any other individual practicing in a mental health profession that is licensed or regulated by a State agency. 
(f)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for each of fiscal years 2007 through 2012. 
(g)Program managementIn carrying out this section, the Secretary may use amounts appropriated under subsection (f) for the administration of the program under this section.. 
107.Children’s mental healthSection 501(m) of the Public Health Service Act (42 U.S.C. 290aa(m)) is amended— 
(1)in paragraph (1)— 
(A)by striking 2.5 percent and inserting 5 percent; and 
(B)by striking paragraph (2) and inserting paragraphs (2) and (3); 
(2)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and 
(3)by inserting after paragraph (1), the following: 
 
(2)ConditionA condition of paragraph (1) is that 2.5 percent of the funds subject to paragraph (1) may only be available for the provision of emergency mental health and substance abuse treatment and prevention services to children who are directly affected by terrorist acts.. 
108.Crisis response grants to address children’s needsTitle III of the Public Health Service Act is amended by inserting after section 319K (42 U.S.C. 247d–7d) the following: 
 
319L.Crisis response grants to address children’s needs 
(a)In generalThe Secretary may award grants to eligible entities described in subsection (b) to enable such entities to increase the coordination and development of disaster preparedness efforts relating to the needs of children. 
(b)EligibilityTo be an eligible entity under this subsection, an entity shall— 
(1)be a State, political subdivision of a State, a consortium of 2 or more States or political subdivisions of States, a public or private non-profit agency or organization, or other organization that serves children as determined appropriate by the Secretary; and 
(2)prepare and submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. 
(c)Use of fundsAn entity shall use amounts received under a grant under this section to carry out activities for the coordination and development of disaster preparedness efforts relating to the physical- and health-related needs of children. 
(d)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section for fiscal year 2007.. 
IIMedicare coverage of marriage and family therapist services 
201.Coverage of marriage and family therapist services under Medicare part B 
(a)Coverage of servicesSection 1861(s)(2) of the Social Security Act (42 U.S.C. 1395x(s)(2)) is amended— 
(1)in subparagraph (Z), by striking and at the end; 
(2)in subparagraph (AA), by adding at the end and; and 
(3)by adding at the end the following new subparagraph: 
 
(BB)marriage and family therapist services (as defined in subsection (ccc)(1));. 
(b)DefinitionSection 1861 of such Act (42 U.S.C. 1395x) is amended by adding at the end the following new subsection: 
 
(ccc)Marriage and family therapist services 
(1)The term marriage and family therapist services means services performed by a marriage and family therapist (as defined in paragraph (2)) for the diagnosis and treatment of mental illnesses, which the marriage and family therapist is legally authorized to perform under State law (or the State regulatory mechanism provided by State law) of the State in which such services are performed, as would otherwise be covered if furnished by a physician or as an incident to a physician’s professional service, but only if no facility or other provider charges or is paid any amounts with respect to the furnishing of such services. 
(2)The term marriage and family therapist means an individual who— 
(A)possesses a master’s or doctoral degree which qualifies for licensure or certification as a marriage and family therapist pursuant to State law; 
(B)after obtaining such degree has performed at least two years of clinical supervised experience in marriage and family therapy; and 
(C)in the case of an individual performing services in a State that provides for licensure or certification of marriage or family therapists, is licensed or certified as a marriage and family therapist in such State.. 
(c)Provision for payment under part BSection 1832(a)(2)(B) of such Act (42 U.S.C.1395k(a)(2)(B)) is amended by adding at the end the following new clause: 
 
(i)marriage and family therapist services;. 
(d)Amount of paymentSection 1833(a)(1) of such Act (42 U.S.C. 13951(a)(1)) is amended— 
(1)by striking and (V) and inserting (V); and 
(2)by inserting before the semicolon at the end the following: , and (W) with respect to marriage and family therapist services under section 1861(s)(2)(BB), the amounts paid shall be 90 percent of the lesser of the actual charge for the services or 85 percent of the amount determined for payment of a psychologist under clause (L). 
(e)Exclusion of marriage and family therapist services from skilled nursing facility prospective payment systemSection 1888(e)(2)(A)(ii) of such Act (42 U.S.C. 1395yy(e)(2)(A)(ii)) is amended by inserting marriage and family therapist services, after qualified psychologist services,. 
(f)Inclusion of marriage and family therapists as practitioners for assignment of claimsSection 1842(b)(18)(C) of such Act (42 U.S.C. 1395u(b)(18(C)) is amended by adding at the end the following new clause: 
 
(vii)A marriage and family therapist (as defined in section 1861(ccc)(2)).. 
202.Coverage of marriage and family therapist services provided in certain settings 
(a)Rural health clinicsSection 1861(aa)(1)(B) of the Social Security Act (42 U.S.C. 1395x(aa)(1)(B)) is amended by inserting , by a marriage and family therapist (as defined in subsection (ccc)(2)), after by a clinical psychologist (as defined by the Secretary). 
(b)Hospice programsSection 1861(dd)(2)(B)(i)(III) of such Act (42 U.S.C. 1395x(dd)(2)(B)(i)(III)) is amended by inserting or marriage and family therapist (as defined in subsection (ccc)(2)) after social worker. 
203.Authorization of marriage and family therapists to develop discharge plans for post-hospital servicesSection 1861(ee)(2)(G) of the Social Security Act (42 U.S.C. 1395x(ee)(2)(G)) is amended by inserting marriage and family therapist (as defined in subsection (ccc)(2)), after social worker,.   
204.Effective dateThe amendments made by this title apply with respect to services furnished on or after November 1, 2007. 
IIIJudicial system initiatives to improve mental health and substance abuse services 
301.Training of justice system personnel 
(a)In generalTitle II of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5611 et seq.) is amended by adding at the end the following: 
 
GAccess to mental health and substance abuse treatment  
300A.Grants for training of justice system personnel 
(a)In generalThe Administrator shall make grants to State and local juvenile justice agencies in collaboration with State and local mental health agencies, for purposes of training the officers and employees of the State juvenile justice system (including employees of facilities that are contracted for operation by State and local juvenile authorities) regarding appropriate access to mental health and substance abuse treatment programs and services in the State for juveniles who come into contact with the State juvenile justice system who have mental health or substance abuse problems. 
(b)Use of fundsA State or local juvenile justice agency that receives a grant under this section may use the grant for purposes of— 
(1)providing cross-training, jointly with the public mental health system, for State juvenile court judges, public defenders, and mental health and substance abuse agency representatives with respect to the appropriate use of effective, community-based alternatives to juvenile justice or mental health system institutional placements; or 
(2)providing training for State juvenile probation officers and community mental health and substance abuse program representatives on appropriate linkages between probation programs and mental health community programs, specifically focusing on the identification of mental disorders and substance abuse addiction in juveniles on probation, effective treatment interventions for those disorders, and making appropriate contact with mental health and substance abuse case managers and programs in the community, in order to ensure that juveniles on probation receive appropriate access to mental health and substance abuse treatment programs and services. 
(c)Priority 
(1)In generalIn awarding grants under subsection (a), with respect to a year, the Administrator shall give priority to the following agencies described in such subsection: 
(A)Such an agency that is located in a rural or urban area identified by the Attorney General as having a high incidence of substance abuse among juveniles during the previous year. 
(B)A State juvenile justice agency, at least 50 percent of the population of which consisted during the previous year of underrepresented minority individuals. 
(C)A State juvenile justice agency identified by the Attorney General as having a high level of recidivism during the previous year. 
(2)Underrepresented minority individual definedFor purposes of paragraph (1)(B), the term underrepresented minority individual means an individual who is a member of a racial or ethnic minority group, as defined by the United States census.  . 
(b)Authorization of appropriationsSection 299 of such title (42 U.S.C. 5671) is amended— 
(1)in subsection (a)— 
(A)in the heading by striking parts C and E and inserting parts C, E, and G; and 
(B)in paragraph (2), by striking parts C and E and inserting parts C, E, and G; and 
(2)by adding at the end the following new subsection: 
 
(e)Authorization of appropriations for part G 
(1)There are authorized to be appropriated $90,000,000 from the Violent Crime Reduction Trust Fund for fiscal years 2007, 2008, 2009, 2010, and 2011 to carry out section 300A.. 
302.Block grant funding for treatment and diversion programs 
(a)In generalPart G of title II of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5611 et seq.), as added by section 301(a), is amended by adding at the end the following: 
 
300B.Grants for State partnerships 
(a)In generalThe Attorney General, in consultation with the Secretary of Health and Human Services, shall make grants to partnerships between State and local juvenile justice agencies and State and local mental health authorities (or appropriate children service agencies identified by the Attorney General) in accordance with this section. 
(b)Use of fundsA partnership described in subsection (a) that receives a grant under this section shall use such grant for the establishment and implementation of an eligible program under subsection (c) for juveniles who are confined (or have been confined) to juvenile correctional facilities, including facilities contracted for operation by State or local juvenile authorities, and who have mental health or substance abuse problems. 
(c)Eligible programsFor purposes of subsection (b), an eligible program under this subsection is either of the following: 
(1)DiversionA program that provides appropriate diversion of juveniles described in subsection (b) from incarceration— 
(A)at the time such juveniles are in imminent risk of being taken into custody; 
(B)at the time such juveniles are initially taken into custody; 
(C)after such juveniles are charged with an offense or act of juvenile delinquency; 
(D)after such juveniles are adjudicated delinquent but prior to case disposition; and 
(E)after such juveniles are released from a juvenile facility, for the purposes of attending aftercare programs. 
(2)Mental health and substance abuse treatmentA program that complies with at least one of the following requirements: 
(A)Screening, assessment, and planningThe program has a screening, assessment, and planning component that complies with the following: 
(i)Initial assessmentInitial mental health screening shall be completed for each juvenile offender immediately upon entering a juvenile correctional facility participating in the program. Such screening shall be conducted by qualified health and mental health professionals or by staff of the facility who have been trained by appropriately qualified health professionals, mental health professionals, and substance abuse professionals. In the case of a screening by staff of the facility, the screening results shall be reviewed by appropriately qualified health professionals, mental health professionals, and substance abuse professionals not later than 24 hours after the screening. 
(ii)Comprehensive assessment and treatment planEach juvenile offender entering a juvenile correctional facility participating in the program shall have a comprehensive assessment conducted and an individualized treatment plan written and implemented not later than two weeks after the date of such entrance. In the case of juvenile offenders incarcerated in secure facilities, such assessment shall be conducted not later than one week after the date of entrance into such facility. Such assessments shall be completed by appropriately qualified health professionals, mental health professionals, and substance abuse professionals.  
(iii)Acute mental illnessA juvenile offender who at any time during the confinement of the juvenile offender in a juvenile correctional facility participating in the program suffers from an acute mental disorder, who is suicidal, or who is in need of detoxification shall be placed in or immediately transferred to an appropriate medical or mental health facility. In the case that a juvenile offender is placed in or immediately transferred to a medical or mental health facility pursuant to this clause, such juvenile offender shall be released from such medical or mental health facility and admitted to a secure correctional facility only with written medical clearance from the medical or mental health facility. 
(iv)Discharge planEach juvenile offender confined to a juvenile correctional facility participating in the program shall have a discharge plan prepared on the date on which the juvenile enters the facility in order to integrate the juvenile back into the family or the community of such juvenile offender. Such plan shall be updated in consultation with the family or guardian of such juvenile offender before the juvenile offender is released from the facility. A discharge plan shall provide for aftercare services for the juvenile offender. 
(B)TreatmentThe program has a treatment component that complies with the following: 
(i)In generalIf the need for treatment for a mental disorder, emotional disorder, or substance abuse is indicated by the assessment of a juvenile offender, the juvenile offender shall be referred to or treated by an appropriately qualified health professional. A juvenile offender who, immediately prior to the date of entering a juvenile correctional facility participating in the program, was receiving treatment for a mental disorder, emotional disorder, or substance abuse shall have treatment continued at such facility. 
(ii)PeriodA juvenile offender described in clause (i) who receives treatment at the juvenile correctional facility involved shall continue to receive treatment at the facility until the date on which it is determined through mental health assessments that the juvenile offender is no longer in need of such treatment. Treatment plans shall be reevaluated at least once every 30 days. 
(iii)MedicationAny juvenile offender receiving psychotropic medications while in a juvenile correctional facility shall be under the care of a licensed psychiatrist. Psychotropic medications shall be monitored regularly by trained staff for their efficacy and side effects. 
(iv)Specialized treatmentDuring the period in which a juvenile offender is confined to a juvenile correctional facility, specialized treatment and services for a mental disorder, emotional disorder, or substance abuse shall be continually available to the juvenile offender if the juvenile offender— 
(I)has a history of mental health problems or treatment; 
(II)has a documented history of sexual abuse or offenses, as victim or as perpetrator; 
(III)has substance abuse problems, health problems, learning disabilities, or histories of family abuse or violence; or 
(IV)has developmental disabilities. 
(C)Medical and mental health emergenciesWith respect to each juvenile correctional facility participating in the program— 
(i)the correctional facility has written policies and procedures on suicide prevention; 
(ii)all staff of the correctional facility who are involved in the treatment of juvenile offenders are trained and certified annually in suicide prevention; 
(iii)the correctional facility has a written arrangement with a hospital or other facility for providing emergency medical and mental health care to juveniles confined to the correctional facility; and 
(iv)physical and mental health services are available at the correctional facility 24 hours per day, 7 days per week to juvenile offenders who are confined to such facility. 
(D)Classification of juvenilesEach juvenile correctional facility participating in the program shall have a policy under which— 
(i)the correctional facility classifies and houses juvenile offenders in living units according to a plan that takes into consideration the age, gender, any special medical or mental health condition, size, and vulnerability to victimization of, and type of offense committed by each juvenile offender; 
(ii)younger, smaller, weaker, and more vulnerable juvenile offenders (as determined by mental health professionals) are not placed in housing units with older, more aggressive juvenile offenders; and 
(iii)juvenile offenders who are under 13 years of age or who have serious medical conditions or mental illnesses are not placed in paramilitary boot camps. 
(E)Confidentiality of recordsEach juvenile correctional facility participating in the program shall treat mental health and substance abuse treatment records of juvenile offenders as confidential and take measures, in consultation with the State involved, to ensure that such records, to the greatest extent possible, are not required to be included with any records that such State would otherwise require to be routinely released to other correctional authorities and school officials. 
(F)Mandatory reportingEach State juvenile correctional facility participating in the program shall— 
(i)keep information on the incidence and types of mental health and substance abuse disorders demonstrated by juvenile offenders in the correctional facilities, the range and scope of mental health and substance abuse services provided by the correctional facilities to such juvenile offenders, and barriers to the provision of such services; and 
(ii)submit an analysis of this information annually to the Attorney General in such form, manner, and time as specified by the Attorney General. 
(G)Staff ratios for correctional facilitiesEach secure correctional facility participating in the program shall— 
(i)have a ratio of at least one mental health counselor (who is professionally trained and certified or licensed by the State involved) for every 50 juvenile offenders; 
(ii)have a ratio of at least one clinical psychologist for every 100 juvenile offenders; and 
(iii)have a ratio of at least one psychiatrist (who is licensed by the State involved) for every 100 juveniles offenders receiving or in need of psychiatric care. 
(H)Use of force 
(i)Written guidelinesIn accordance with this subparagraph, each juvenile correctional facility participating in the program shall have a written behavioral management system based on incentives and rewards to reduce misconduct by the juvenile offenders and the use of restraints and seclusion by staff. 
(ii)Limitations on restraintUnder the behavioral management system under clause (i), control techniques such as restraint, seclusion, chemical sprays, and room confinement shall be used only in response to extreme threats to life or safety. Use of such techniques shall be approved by the facility superintendent or chief medical officer and documented in the file of the juvenile offender involved along with a justification for such use and for the failure to use less restrictive alternatives. 
(iii)Limitation on isolationUnder the behavioral management system under clause (i), isolation and seclusion of the juvenile offender involved shall be used only for immediate and short-term security or safety reasons and in accordance with this clause. No juvenile offender shall be placed in isolation without approval of the facility superintendent or chief medical officer or their official staff designee. In the case of a juvenile offender placed in isolation or seclusion, such case shall be documented in the file of the juvenile offender along with a justification for such placement. A juvenile offender may be in isolation only for the amount of time necessary to achieve security and safety of the juvenile offender and staff of the juvenile correctional facility involved. Such staff shall monitor each juvenile in isolation at least once every 15 minutes and conduct a professional review of the need for isolation at least once every 4 hours. Any juvenile held in seclusion for at least 24 hours shall be examined by a physician or licensed psychologist. 
(I)Treatment of IDEA and Rehabilitation ActEach juvenile correctional facility participating in the program shall abide by all mandatory requirements and time lines set forth under the Individuals with Disabilities Education Act and section 504 of the Rehabilitation Act of 1973.  
(d)Advocacy assistanceThe Secretary of Health and Human Services shall make grants to the systems established under part C of the Developmental Disabilities Assistance and Bill of Rights Act (42 U.S.C. 6041 et seq.) to monitor the mental health and special education services described in subparagraphs (A), (B), (C), (H), and (I) of subsection (b)(2) that are provided by partnerships that receive a grant under subsection (a) to juvenile offenders, and to advocate on behalf of such juvenile offenders to assure that such services are properly provided.  
(e)PreferenceIn awarding grants under this section, the Attorney General, in consultation with the Secretary of Health and Human Services, shall give preference to partnerships described in subsection (a) that propose to use the grant funds for programs that meet more than one of the requirements under subsection (c)(2).  
300C.Administrative provisions 
(a)ApplicationTo be eligible to receive a grant under section 300A or 300B, an entity described in section 300A(a) or 300B(a), respectively, shall submit an application at such time, in such manner, and containing such information as the Attorney General, in consultation with the Secretary of Health and Human Services, may prescribe. 
(b)Contents of applicationIn accordance with guidelines established by the Attorney General, in consultation with the Secretary of Health and Human Services, each application submitted under subsection (a) shall, with respect to a program or activity for which funding through the grant involved is sought— 
(1)provide that such program or activity shall be administered by or under the supervision of the applicant; 
(2)provide for the proper and efficient administration of such program or activity; 
(3)provide for regular evaluation of such program or activity; 
(4)provide an assurance that the proposed program or activity will supplement, not supplant, similar programs and activities already available in the community involved; and 
(5)provide for such fiscal control and fund accounting procedures as may be necessary to ensure prudent use, proper disbursement, and accurate accounting of funds received under this part for such program or activity. 
(c)Duration of grantsSubject to subsection (d), the period during which payments are made to an applicant from a grant under section 300A or 300B may not exceed two years. The provision of such payments are subject to the availability of appropriations for the fiscal year involved to make the payments. 
(d)RenewalAn entity that receives a grant under section 300A or 300B may extend the duration of the grant in accordance with a method, form, and time and qualifications specified by the Attorney General.. 
(b)Authorization of appropriationsSection 299(e) of such title (42 U.S.C. 5671), as added by section 301(b), is further amended by adding at the end the following new paragraph:  
 
(2) 
(A)There are authorized to be appropriated $700,000,000 from the Violent Crime Reduction Trust Fund for fiscal years 2007, 2008, 2009, 2010, and 2011 to carry out section 300B. 
(B)Of such sums that are appropriated for a fiscal year to carry out section 300B— 
(i)45 percent shall be used for diversion programs under subsection (b)(1) of such section; and 
(ii)55 percent shall be used for treatment programs under subsection (b)(2) of such section, of which not less than 3 percent shall be used for the purposes set forth in subsection (c) of such section. . 
303.Federal coordinating council on the criminalization of juveniles with mental disorders 
(a)EstablishmentThere is established an interdepartmental council to be known as the Federal Coordinating Council on Criminalization of Juveniles (in this section referred to as the Council) to study and coordinate the criminal and juvenile justice and mental health and substance abuse activities of the Federal Government and report to Congress on proposed new legislation to improve the treatment of mentally ill juveniles who are confined in (or have been confined in) a juvenile correctional facility. 
(b)MembershipThe Council shall be composed of 13 members, including representatives from— 
(1)the appropriate Federal agencies, as determined by the President, including, at a minimum— 
(A)the Department of Health and Human Services; 
(B)the Office for Juvenile Justice and Delinquency Prevention; 
(C)the National Institute of Mental Health; 
(D)the Social Security Administration; 
(E)the Department of Education; and 
(F)the Substance Abuse and Mental Health Services Administration; and 
(2)children’s mental health advocacy groups , as identified by the Secretary of Health and Human Services. 
(c)ChairpersonThe council shall elect a chairperson of the council. 
(d)DutiesThe Council shall— 
(1)review Federal policies that hinder or facilitate coordination at the State and local level between the mental health and substance abuse systems and the juvenile justice and corrections system; 
(2)study the possibilities for improving collaboration at the Federal, State, and local level among such systems; and 
(3)make recommendations to Congress on any appropriate initiatives to improve such coordination and collaboration, which would require legislative action. 
(e)ReportsThe Council shall submit to Congress the following: 
(1)Interim reportNot later than the date that is 18 months after the Council is established, an interim report on the extent of coordination and collaboration in existence as of such date at the Federal, State, and local levels among the systems described in subsection (c)(1). 
(2)Final reportNot later than the date that is two years after the Council is established, a final report that includes recommendations for initiatives to improve such coordination and collaboration.  
(f)TerminationThe Council shall terminate two years after the date on which the Council is established. 
304.Mental health screening and treatment for prisoners 
(a)In generalSection 20105(b) of the Violent Crime Control and Law Enforcement Act of 1994 is amended— 
(1)by redesignating paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C), respectively; 
(2)by inserting (1) In general before Funds provided under section 20103; and 
(3)by adding at the end the following new paragraph: 
 
(2)Additional eligibility requirement and uses 
(A)Eligibility for grantTo be eligible to receive a grant under section 20103 or 20104, a State shall, not later than January 1, 2008, demonstrate to the satisfaction of the Attorney General that the State has (or intends and has taken steps to implement) a program of mental health screening and treatment for appropriate categories of juvenile offenders and other offenders during periods of incarceration and juvenile and criminal justice supervision, that is consistent with guidelines issued by the Attorney General. 
(B)Additional uses of fundsNotwithstanding any other provision of this subtitle, amounts made available to a State under section 20103 or 20104, may be— 
(i)applied to the costs of programs described in subparagraph (A), consistent with guidelines issued by the Attorney General; or 
(ii)used by the State to pay the costs of providing to the Attorney General a baseline study (consistent with guidelines issued by the Attorney General) on the mental health problems of juvenile offenders and prisoners in the State.. 
(b)Conforming amendments 
(1)Section 20103(a) of such Act is amended by striking To be eligible and inserting Subject to section 20105(b)(2)(A), to be eligible. 
(2)Section 20104(a) of such Act is amended by striking To be eligible and inserting Subject to section 20105(b)(2)(A), to be eligible.   
 
